Case 1:18-cv-00214-JJM-PAS Document 54-2 Filed 11/08/19 Page 1 of 2 PageID #: 405



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

                                                )
 KENNETH FITCH and                              )
 ESTATE OF DIANNE L. FITCH                      )
                                                )
                        Plaintiffs,             )
                                                )
 v.                                             )      Civil Action No. 1:18-cv-00214
                                                )
 FEDERAL HOUSING FINANCE                        )
 AGENCY, FEDERAL NATIONAL                       )
 MORTGAGE ASSOCIATION,                          )
 WELLS FARGO BANK, N.A.,                        )
 HARMON LAW OFFICES, P.C., and                  )
 266 PUTNAM AVENUE, LLC                         )
                                                )
                        Defendants.             )
                                                )

  DECLARATION OF ZACHARY W. BERK, ESQ. IN SUPPORT OF DEFENDANT 266
    PUTNAM AVENUE, LLC’S MOTION TO DISMISS FOR FAILURE TO JOIN A
   NECESSARY PARTY OR, ALTERNATIVELY, FOR FAILURE TO PROSECUTE

        I, Zachary W. Berk, hereby declare and state as follows:

        1.      I am a partner at the law firm Saul Ewing Arnstein & Lehr LLP. I represent

 defendant 266 Putnam Avenue, LLC (“Putnam”) in this case. I am submitting this Declaration in

 connection with the Defendant 266 Putnam Avenue, LLC’s Motion to Dismiss for Failure to Join

 a Necessary Party or, Alternatively, for Failure to Prosecute. This declaration is made based on

 my personal knowledge.

        2.      Attached hereto as Exhibit A is a true and accurate copy of an email received

 from Plaintiffs’ counsel on February 21, 2019, regarding the status of Plaintiffs’ filing of an

 amended complaint in this case.

        3.      Attached hereto as Exhibit B is a true and accurate copy of an eviction complaint

 filed by Putnam against Mr. Fitch dated October 20, 2017.
Case 1:18-cv-00214-JJM-PAS Document 54-2 Filed 11/08/19 Page 2 of 2 PageID #: 406



             Signed under the penalties of perjury this 8th day of November, 2019.


                                          /s/ Zachary W. Berk
                                             Zachary W. Berk




                                            -2-
